DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 4-11, 16, 20-22, 26, 34-37, 42, and 43, drawn to a processor-readable medium, having stored thereon processor-executable instructions which, when executed by a processor, cause the processor to detect physiological movement of the user.
Group II, claim(s) 45, drawn to a server with access to the processor-readable medium, of claim 1, wherein the server is configured to receive requests for downloading the processor-executable instructions of the processor-readable medium to the electronic processing device over a network.
Group III, claim(s) 46-48, drawn to an electronic processing device comprising: one or more processors; a speaker coupled to the one or more processors; a microphone coupled to the one or more processors; and a processor-readable medium of claim 1.
Group IV, claim(s) 49, drawn to a method of a server having access to the processor-readable medium of claim 1.
Group V, claim(s) 51, 54-60, 63, 66, 67, 70-72, 76, 84-87, 92, and 93, drawn to a method of a processor for detecting movement using an electronic processing device.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I: wherein at least a portion of the produced sound signal is in an inaudible sound range; or at least a portion of the produced sound signal is in an inaudible sound range, wherein the portion of the produced sound signal is a low frequency ultrasonic acoustic signal.
Species II: wherein the processor-executable instructions to derive the physiological movement signal comprise demodulation of the portion of the sensed reflected sound signal with the signal representative of the portion of the sound signal; wherein the demodulation comprises a multiplication of the signal representative of the portion of the sound signal, and the portion of the sensed reflected sound signal; and wherein demodulation to derive the physiological movement signal comprises a multiplication of a received signal with itself, the received signal including the portion of the sensed reflected sound signal and direct path sound from at least a portion of the sound signal.
Species III: (a) wherein the derivation of the physiological movement signal further comprises detection of one or more of respiration, cardiac and gross movement; and/or (b) processor-executable instructions to evaluate the derived physiological movement signal to determine one or more physiological parameters; and/or (c) processor-executable instructions to generate an output based on an evaluation of the derived physiological movement signal.
Species IV: (a) processor-executable instructions to filter the portion of the sensed reflected sound signal with an adaptive filter configured to change a passband of the adaptive filter based on any one of a timing of at least a portion of the produced sound signal and a timing of the portion of the sensed reflected sound signal, (b) processor-executable instructions to generate an ultra-wide band (UWB) sound signal as audible white noise, and wherein the processor-readable medium comprises instructions to detect user motion with the UWB sound signal.
Species V: (a) processor-executable instructions to sum the sound signal and audible audio content to produce the sound signal and the audible audio content simultaneously via the speaker; or (b) processor-executable instructions to sum the sound signal and audible audio content to produce the sound signal and the audible audio content simultaneously via the speaker, and further comprising processor-executable instructions to filter the audible audio content based on frequencies of the sound signal before summing the sound signal and audible audio content
Species VI: (a) processor-executable instructions to control a variation of a detection scheme of the sound signal depending on detected presence of a subject in the vicinity, wherein the instructions vary waveform parameters of at least a portion the sound signal; and/or (b) processor-executable instructions to generate a continuous wave sound signal for motion detection, and to initiate, upon detection of user motion in the vicinity, producing the dual tone frequency modulated continuous wave signal via the speaker.
Species VII: processor-executable instructions to generate an output based on an evaluation of the derived physiological movement signal, and wherein the output comprises: (a) output data representing any one or more of: a human presence state; presence or absence of motion in the physiological movement signal; a sleep state; sleep walking; a breathing characteristic; a cardiac characteristic; a gross movement characteristic; a sleep characteristic; an event of sleep disordered breathing; an event of periodic breathing; a respiratory condition; a fatigue condition; a wellness score; a chronic disease condition; a sleepiness condition; and a fatigue condition; or (b) initiating an event based on any of the output data.
Species VIII: (a) processor-executable instructions to bin search in fast Fourier transform windows derived with the physiological movement signal to select a range associated with user motion, (b) processor-executable instructions to detect and recognize an audible sound of a respiratory pressure therapy device sensed by the microphone; (c) processor-executable instructions to detect a cardiac variability and correlate the cardiac variability with respect to a present and absent respiratory therapy; and (d) processor-executable instructions to play an audible query through the speaker in response to an analysis of the physiological movement signal.
Species IX: processor-executable instructions to chirp filter sound sensed by the microphone to isolate the portion of the sensed reflected sound signal.
Species X: processor-executable instructions to selectively change modulation parameters of production of at least a portion of the sound signal to sense motion in the vicinity of the electronic processing device with different sound signal modulation characteristics.
Species XI: (a) processor-executable instructions related to synchronization including a cross- correlation of a sensed reflected signal with a sensed direct path signal; and/or (b) processor-executable instructions for a synchronization process comprising multiplying a reference template with at least a portion of the sensed reflected sound signal.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1, 45, 46, 49, and 51
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:


Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a processor that detects physiological movement of a user, the processor-executable instructions comprising: instructions to control producing, via a speaker coupled to an electronic processing device, a sound signal in a vicinity of the electronic processing device; instructions to control sensing, via a microphone coupled to the electronic processing device, a reflected sound signal from the vicinity; and instructions to derive a physiological movement signal with at least a portion of the sensed reflected sound signal and a signal representative of at least a portion of the sound signal, wherein the sound signal comprises a dual tone frequency modulated continuous wave signal, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Addison et al. ‘165 (US Pub No. 2014/0276165 – cited by Applicant). Addison et al. ‘165 teaches a processor that detects physiological movement of a user (Abstract), the processor-executable instructions comprising: instructions to control producing, via a speaker coupled to an electronic processing device, a sound signal in a vicinity of the electronic processing device ([0013]); instructions to control sensing, via a microphone coupled to the electronic processing device, a reflected sound signal from the vicinity ([0016]); and instructions to derive a physiological movement signal with at least a portion of the sensed reflected sound signal and a signal representative of at least a portion of the sound signal ([0016]), wherein the sound signal comprises a dual tone frequency modulated continuous wave signal ([0020], [0063]).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791